DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of  Group (I) and Species (I)(A)(ii) in the reply filed on 8/31/2022 is acknowledged.  The traversal is on the ground(s) that there s no serious undue burden on the Examiner to examiner the claims associated with the non-elected invention(s).  This is not found persuasive for the reason(s) set forth in paragraphs 2-5 of the action mailed 8/11/2022.
The requirement is still deemed proper and is therefore made FINAL.

Claims 12-13, 15 and 19-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/31/2022.

Claim Objections
Claim 1 is objected to because of the following informalities: the claim should be amended to amend the recitation “being applying” to be grammatically correct.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11, 14 and 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for generalized adhesives (claims 7-9) and protective layer (claims 10-11), does not reasonably provide enablement for the specific materials comprising the adhesive layer and the protective layer that at least instructs one skilled in the art how the bonding/cross-linking of the adhesive and protective layers occurs (e.g. crosslinking functionalities).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all compounds within the scope of claims 1-11, 14 and 16-18 can be used as claimed and whether claims 1-11, 14 and 16-18 meet the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). Upon applying this test to claims 1-11, 14 and 16-18, it is believed that undue experimentation would be required because:
(a) The quantity of experimentation necessary is great since claims 1-11, 14 and 16-18 read on any compounds that provide the crosslinking/bonding between the two respective layers while the specification merely reiterates that language of the claims.
	(b) There is no direction or guidance presented as to the specifics of the types of compounds comprising the respective layers that would provide the claimed crosslinking/bonding.
	(c) There is an absence of working examples concerning as to the specifics of the types of compounds comprising the respective layers that would provide the claimed crosslinking/bonding.
In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claims 1-11, 14 and 16-18.

Claims 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an internal-adding fluorescent agent having the claimed functionalities (e.g., triple bond), does not reasonably provide enablement for specifics of the compounds that permits grafting to the protective layer and the adhesive layer via polymerization.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all compounds within the scope of claims 16-17 can be used as claimed and whether claims 16-17 meet the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). Upon applying this test to claims 16-17, it is believed that undue experimentation would be required because:
(a) The quantity of experimentation necessary is great since claims 16-17 read on any fluorescent imaging agent compounds that provide the grafting while the specification merely reiterates that language of the claims.
	(b) There is no direction or guidance presented as to the specifics of the types of fluorescent imaging agent compounds comprising the respective layers that would provide the claimed grafting.
	(c) There is an absence of working examples concerning as to the specifics of the types of fluorescent imaging agent compounds comprising the respective layers that would provide the claimed grafting.
In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claims 16-17.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 14 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the outer surface" in line 9.  There is insufficient antecedent basis for this limitation in the claim as an outer surface has not been previously introduced.

Claim 3 recites the limitation "the width" in line 1.  There is insufficient antecedent basis for this limitation in the claim as a width has not been previously introduced.

Claim 4 recites the limitation "the thickness" in both line 1 and line.  There is insufficient antecedent basis for this limitation in the claim as a thickness has not been previously introduced.

Claim 5 recites the limitation "the ratio" in line 1.  There is insufficient antecedent basis for this limitation in the claim as a ratio has not been previously introduced.

Regarding claim 6, it is unclear from the claim limitations what the Applicant is claiming as the invention as it is unclear what the relative “alignment” of each of the layer and housings are.

Claim 7 recites the limitation "the material" in line 1.  There is insufficient antecedent basis for this limitation in the claim as “material”  has not been previously introduced.

Claim 14 recites the limitation "the material" in both line 1 and line 2.  There is insufficient antecedent basis for this limitation in the claim as “material”  has not been previously introduced.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053. The examiner can normally be reached 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        12/6/2022